Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 2, 7-9, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (US 2016/0241486, hereinafter Jiao) in view of Sun et al. (US 10,262,390, Sun).

Regarding claim 1, Jiao discloses 
A method comprising:
receiving, by a first resource pool control unit of a first communications device in a resource pool management system, a resource application request of an application program on a second communications device in the resource pool management system (¶ [0036]: A master device in a resource pool receives a service processing request; ¶ [0041]: When service processing needs to be performed, the user initiates a service processing request to the master device; ¶ [0080]: A user starts a tripwire detection process using a client unit (CU)), wherein the resource pool management system comprises a plurality of communications devices (Fig. 3 CU; Fig. 5 Master device, Slave device) each of which has a resource pool control unit deployed (¶ [0147], [0148]: processing unit, memory, etc.);
allocating, by the first resource pool control unit according to a preset rule and the resource application request (¶ [0042]: The master device determines a resource required by a service, and determines, according to a remaining resource of each slave device in the resource pool, a slave device that satisfies the resource required by the service; ¶ [0044]: The master device assigns the service to the corresponding slave device for processing).
Jiao does not disclose the resource application request comprises a type and a resource quantity of a first resource requested by the application program, the type indicates a type of a hardware resource requested by the application program, and the resource quantity indicates a size of the hardware resource; the first resource from a resource pool of the resource pool management system, wherein the first resource comprises one or more logical hardware devices in the resource pool, a logical hardware device in the resource pool comprises a resource of an idle hardware device in the plurality of communications devices, and each logical hardware device corresponds to one or more hardware devices in the plurality of communications devices; and sending, by the first resource pool control unit, a resource configuration request to a second resource pool control unit of the second communications device, to instruct the second resource pool control unit to complete configuration of the first resource based on the resource configuration request, and to provide the first resource for the application program. Sun discloses the resource application request comprises a type and a resource quantity of a first resource requested by the application program, the type indicates a type of a hardware resource requested by the application program, and the resource quantity indicates a size of the hardware resource (col. 7, lines 22-35: the allocation and scheduling of GPU server nodes is dynamically determined based on information contained in the service request received from the client system 110. For instance, the client request may specify a number of GPU devices for handling the GPU processing tasks associated with the GPU service request, wherein the allocation of one or more GPU server nodes within the server cluster 150 is determined so that the allocated GPU server nodes comprise a total number of available GPU devices that meet the specified number of GPU devices as requested in the service request; col. 16, line 58-: The client request for GPU server allocation will include associated information such as, e.g., an identifier of the client system 310 and/or GPU-accelerated application requesting the GPU service, the GPU processing task(s) to be executed, priority level information, quality of service (QoS) information, preferred GPU server capabilities, and a requested number of GPU devices and/or processing resources (e.g., GPUs, virtual central processing units (vCPUs), etc.) for handling server-side execution of GPU-accelerated application program code, and/or other types of relevant information that can utilized by GPU service platform 130 to the first resource from a resource pool of the resource pool management system, wherein the first resource comprises one or more logical hardware devices in the resource pool, a logical hardware device in the resource pool comprises a resource of an idle hardware device in the plurality of communications devices, and each logical hardware device corresponds to one or more hardware devices in the plurality of communications devices (col. 12, lines 48-62: the queue-based GPU virtualization and management system 220 is configured to allow multiple users/client systems to share the GPU devices 230-1, 230-2, . . . , 230-g of the GPU server node 200, wherein the sharing is implemented temporally and/or spatially. In addition, the queue-based GPU virtualization and management system 220 is configured to logically bind with the queue-based GPU virtualization and management systems of other GPU server nodes to create a single logical queue-based GPU virtualization and management system which is controlled by a master GPU server node to manage access to a logical pool of GPU devices and resources across the multiple GPU server nodes that are allocated and logically bound for executing GPU processing tasks requested by a given client system); and sending, by the first resource pool control unit, a resource configuration request to a second resource pool control unit of the second communications device, to instruct the second resource pool control unit to complete configuration of the first resource based on the resource configuration request, and to provide the first resource for the application program (col. 19, lines 11-17: When the logical binding is complete, the GPU service controller 140 will return a response message to the GPU API 314 of the client system 310, wherein the response 
Regarding claim 8 referring to claim 1, Jiao discloses A first resource pool control unit, wherein the first resource pool control unit comprises a processor and a memory, the memory is configured to store a computer-executable instruction, and when the first resource pool control unit runs, the processor executes the computer-executable instruction in the memory, to cause the first resource pool control unit to perform following steps: ... (¶ [0147], [0148]).
Regarding claim 15 referring to claim 1, Jiao discloses A non-transitory computer-readable storage medium comprising instructions that, when executed by a computer, cause a first resource pool control unit to perform: ... (¶ [0147], [0148]).

Regarding claims 2, 9, and 16, Jiao discloses 
wherein the first resource pool control unit is determined from a plurality of resource pool control units deployed on the plurality of communications devices according to any one of following rules: the first resource pool control unit is any resource pool control unit determined based on an identifier of the first resource pool control unit (¶ [0036]: (¶ [0036]: A master device in a resource pool receives a service processing request; ¶ [0041]: When service processing needs to be performed, the user initiates a service processing request to the master device; ¶ [0080]: A user starts a tripwire detection process using a client unit (CU)); The identifier is implicitly included to indicate the master device being distinguished from slave devices);
the first resource pool control unit is a resource pool control unit with a lightest load in the plurality of resource pool control units; or
the first resource pool control unit is a first started resource pool control unit in the resource pool management system.

Regarding claims 7 and 14, Jiao discloses 
wherein allocating, by the first resource pool control unit, the first resource from the resource pool comprises: pre-establishing a binding relationship between the second resource pool control unit of the second communications device and a third resource pool control unit of a third communications device in the plurality of communications devices (Fig. 5, ¶ [0043]: after receiving the service processing request, the master device needs to determine a resource required for a service processing process, and then determines, according to a remaining resource situation of each slave device in the resource pool, the slave device that satisfies a resource requirement in order to perform service processing until a sum of remaining resources of the determined slave devices satisfies the resource required for the service processing process); and
allocating, by the first resource pool control unit, a ... hardware device that comprises a resource of a hardware device of the third communications device, as the first resource (¶ [0042]: The master device determines a resource required by a service, and determines, according to a remaining resource of each slave device in the resource pool, a slave device that satisfies the resource required by the service; ¶ [0044]: The master device assigns the service to the corresponding slave device for processing).
Jiao does not disclose allocating ... a logical hardware device that comprises a resource of a hardware device. Sun discloses the resource application request comprises a type and a resource quantity of a first resource requested by the application program, the type indicates a type of a hardware resource requested by the application program, and the resource quantity indicates a size of the hardware resource (col. 12, lines 48-62: the queue-based GPU virtualization and management system 220 is configured to allow multiple users/client systems to share .

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (US 2016/0241486, hereinafter Jiao) in view of Sun et al. (US 10,262,390, Sun) as applied to claim 1, and further in view of Kim et al. (US 2017/0139738, hereinafter Kim).

Regarding claims 6, 13, and 20, Jiao in view of Sun does not disclose wherein allocating the first resource from the resource pool comprises: allocating a logical hardware device in the resource pool for the application program, with the logical hardware device comprising a resource of a hardware device of a communications device that is closest to the second communications device among the plurality of communications devices, wherein the communications device has a shortest data transmission distance from the second resource pool control unit. Kim discloses wherein allocating the first resource from the resource pool comprises: allocating a logical hardware device in the resource pool for the application program, with the logical hardware device comprising a resource of a hardware device of a communications device that is closest to the second communications device among the plurality of communications devices, wherein the communications device has a shortest data transmission distance from the second resource pool control unit (Fig. 7, ¶ [0077]: If there is one virtualization server 7120 located at a minimum distance from the user, that virtualization server 7120 is selected at step S7208; ¶ [0078]: the scheduler 7113 of the management server 7110 may select the corresponding virtualization server 7120, and the agent 7124 of the virtualization server 7120 may receive a request from the scheduler 7113 and assign .


Allowable Subject Matter
Claims 3-5, 10-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        2/24/2022